         Case 5:19-cv-01387-ESC Document 15 Filed 06/01/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


BIATRIS CASILLAS SAAVEDRA,                    §
                                              §
                  Plaintiff,                  §               SA-19-CV-01387-ESC
                                              §
vs.                                           §
                                              §
ANDREW SAUL, COMMISSIONER                     §
SOCIAL SECURITY;                              §
                                              §
                  Defendant.                  §

                                            ORDER

       Before the Court in the above-styled cause of action is Defendant’s Unopposed Motion to

Reverse with Remand and Enter Judgment [#14]. The Court will grant the motion.

       IT IS HEREBY ORDERED that Defendant’s Unopposed Motion to Reverse with

Remand and Enter Judgment [#14] is GRANTED.

       The Court will enter a separate final judgment remanding this case for further

administrative proceedings.

       SIGNED this 1st day of June, 2020.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE
